Citation Nr: 0736632	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected carpal tunnel syndrome of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1983 to November 
1993 and from December 2001 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection for carpal tunnel syndrome of the right 
wrist.  The veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

In October 2006, as a result of a change in domicile of the 
veteran, jurisdiction of this matter was transferred to that 
of the RO located in New Orleans, Louisiana.


FINDING OF FACT

The carpal tunnel syndrome of the right wrist is manifested 
by mild incomplete paralysis during the entire pendency of 
this appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.10, 4.20, 4.124a, Diagnostic Code (DC) 8615 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In January 2004, prior to the initial adjudication of the 
veteran's claim for service connection for carpal tunnel 
syndrome of the right wrist, he was notified of the evidence 
not of record that was necessary to substantiate the claim.  
He was told what information that he needed to provide, and 
was information and evidence that VA would attempt to obtain.  

As to the issue of an increased disability rating for the now 
service-connected carpal tunnel syndrome of the right wrist, 
an increased rating is a "downstream" issue.  Once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in December 2004, August 2005, March 2006 
and April 2006, he was provided notice of information 
required to substantiate his increased disability rating 
claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in March 2006 and April 2006.  Nevertheless, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA, and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in January 2004.  The 
examination was thorough in nature and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Ratings

The veteran asserts that his carpal tunnel syndrome of the 
right wrist is more disabling than contemplated by the 
currently-assigned disability rating.  Because the current 
rating criteria mandate the continued assignment of a 10 
percent disability rating, the appeal is denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) - that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings - does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  When the requirements for 
a compensable rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2007).

The RO granted service connection for carpal tunnel syndrome 
of the right wrist by rating action dated in September 2004, 
and assigned a 10 percent disability rating, effective as of 
September 4, 2003, the date of discharge from service.

Carpal tunnel syndrome is an entrapment of the median nerve 
at the wrist. STEDMAN'S MEDICAL DICTIONARY 1749 (27th Ed. 
2000).  It is accordingly rated as a neurological condition 
under 38 C.F.R. § 4.124a, DC 8615 (paralysis of the median 
nerve).  

The rating criteria are as follows:  mild incomplete 
paralysis of either hand (10%); moderate incomplete paralysis 
of the minor hand (20%); moderate complete paralysis of the 
major hand (30%); severe incomplete paralysis of the minor 
hand (40%); severe incomplete paralysis of the major hand 
(50%); complete paralysis of the minor hand (60%); and 
complete paralysis of the major hand (70%).

"Complete paralysis" consists of the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand ("ape hand"); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of the middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515 (2007). 

"Incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type given for complete 
paralysis, whether due to varied level of the nerve lesion or 
partial regeneration; when the involvement is wholly sensory, 
the rating should be for the mild, or at most the moderate, 
degree.  38 C.F.R. § 4.124a, DCs 8410-8540 (Diseases of the 
Peripheral Nerves).  

As noted above, "mild incomplete" paralysis of the median 
nerve of either the dominant or non-dominant side is rated as 
10 percent disabling.  "Moderate incomplete" paralysis is 
rated as 30 percent disabling in the dominant side and 20 
percent in the non-dominant side.  "Severe incomplete" 
paralysis is rated as 50 percent disabling in the dominant 
side and 40 percent disabling in the non-dominant side.  38 
C.F.R. § 4.124a, DC 8515.

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  In 
that regard, the Board notes that, while DC 8515 is not 
predicated on range of motion, the effect of carpal tunnel 
syndrome on the range of motion of the wrist provides an 
equitable measure for degree of loss of function, if any.  

For VA rating purposes, normal range of motion for the wrist 
is dorsiflexion (extension) from zero degrees to 70 degrees, 
palmar flexion (flexion) from zero degrees to 80 degrees, 
radial deviation from zero degrees to 20 degrees, and ulnar 
deviation from zero degrees to 45 degrees.  See 38 C.F.R. § 
4.71, Plate I. 

A private medical record from the Bloomington Bone and Joint 
Clinic, P.C., dated in June 2003 shows that the veteran, who 
was right hand dominant, reported painful cramping of the 
hand and forearm.  Physical examination of the upper 
extremity revealed no obvious atrophy of the hand.  There was 
full extension and flexion of all digits.  Forearm rotation 
was symmetric.  The distal radioulnar joint was stable and 
nontender.  Watson maneuver elicited no pain or instability.  
There was no tenderness over the dorsal wrist capsule.  

Provocative tests for carpal tunnel, median nerve compression 
test, revealed local pain and distal paresthesia.  He had 
normal sensation over the dorsal sensory branch of the ulnar 
nerve.  An in-office neurometrics examination was consistent 
with the high end of the normal range on the right.  The 
impression was dynamic carpal tunnel syndrome.

A VA examination report dated in January 2004 shows that the 
veteran reported right wrist pain.  He described the pain as 
being worse with driving and with using tools at work.  
Physical examination revealed good sensation to light touch 
throughout neurologic evaluation.  There was pain with 
pressure over the median nerve that would radiate into the 
fingers, and there was some numbness in the right hand, 
particularly of the second and third digit.  There was no 
pain with resisted flexion or extension of the wrist, as well 
as resisted abduction of the fingers.  

There was some mild tenderness over the right arm lateral 
epicondyle, and over the arcade of Frohse in the radial 
tunnel, which would radiate distally down into the forearm.  
There was no evidence of any swelling or tenderness in the 
proximal interphalangeal, distal interphalangeal, or 
metacarpal joints.  There was full range of motion of the 
fingers.  

X-rays of the right wrist revealed no acute fracture, 
dislocation, or degenerative changes.  The assessment was 
wrist pain, probably due to early signs of carpal tunnel 
syndrome.

A VA outpatient treatment record dated in November 2004 shows 
that neurologic evaluation showed that the veteran denied 
loss of strength, numbness, or paralysis.  Musculoskeletal 
evaluation showed no joint stiffness, swelling, or deformity.

A VA nerve conduction study dated in December 2004 shows an 
impression of an abnormal study indicating mild right ulnar 
nerve neuropathy at the elbow, but with no evidence of carpal 
tunnel syndrome.

A VA outpatient treatment record dated in May 2005 shows that 
neurologic evaluation showed that the veteran denied loss of 
strength, numbness, or paralysis.  Musculoskeletal evaluation 
showed no joint stiffness, swelling, or deformity.  Motion 
and strength were symmetrical, and muscle strength was 
symmetric and 5/5 in the upper extremities.

Review of the medical evidence of record does not show that 
the veteran has had "complete paralysis" of the right wrist, 
as defined by the criteria cited above, at any time since 
service connection was granted.  Accordingly, his carpal 
tunnel syndrome must be rated as an "incomplete paralysis" of 
the median nerve in the right wrist.

The medical evidence of record further shows that the 
veteran's incomplete paralysis of the median nerve in the 
right wrist has been "mild" rather than "moderate" or 
"severe" since service connection was granted.  The measured 
ranges of motion have consistently been normal or nearly 
normal when compared to the VA criteria as discussed above.  
His strength and sensation has been normal or near-normal 
during medical examinations.  

Clinical evidence does not show that the veteran's right 
wrist symptoms cause anything more than a mild impairment of 
his ability to perform any specific tasks associated with 
employment or daily living.  In fact, other than subjective 
complaints of pain, examinations have tended to show little 
evidence of impairment and, further, the December 2004 nerve 
conduction testing did not confirm the presence of carpal 
tunnel syndrome.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  Although he is competent 
to describe how the right wrist carpal tunnel syndrome 
affects him, disability ratings are formulated by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the subjective evidence of an increased disability.

Given the foregoing findings, specifically the absence of any 
moderate incomplete paralysis of the median nerve, it is the 
determination of the Board that the service-connected carpal 
tunnel syndrome of the right wrist more closely approximates 
the currently assigned 10 percent disability rating.

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected carpal tunnel 
syndrome of the right wrist does not warrant a higher 
disability rating.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence simply does not 
support the assignment of a higher rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial disability rating greater than 10 percent for 
service-connected carpal tunnel syndrome of the right wrist 
is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


